DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beach (U.S. Patent 5,810,854, hereinafter “Beach”). 
Beach discloses, regarding claim 1, a bone tie (see Fig. 1B) for treating the spine (note that the bone tie is an orthopedic device to aid in treatment of bone and would therefore be capable of treating a spine), comprising: a proximal end (e.g. end near 12) and a distal end (e.g. end near 14); a head section (see annotated Fig. 1B below) comprising a rounded head (see annotated Fig. 1B below); and a neck section (see annotated Fig. 1B below) extending proximally from the head section (see annotated Fig. 1B below).

    PNG
    media_image1.png
    342
    698
    media_image1.png
    Greyscale

Regarding claim 2, further comprising a body section (see annotated Fig. 1B below) extending proximally from the neck section (see annotated Fig. 1B below), wherein the body section comprises one or more gears (16, see Fig. 1B).
Regarding claim 3, further comprising a fastener section (see annotated Fig. 1B below), wherein the fastener section comprises a ratchet (28, see Fig. 1D).
Regarding claim 4, further comprising a body section (see annotated Fig. 1B below) extending proximally from the neck section (see annotated Fig. 1B below), wherein the body section comprises a groove (e.g. recessed portion / groove formed between sides 18, see Fig. 1B, see also lines 44-48 of column 4).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiteside (U.S. Patent 6,475,220 B1, hereinafter “Whiteside”). 
Whiteside discloses, regarding claim 1, a bone tie (1, see Fig. 1A) for treating the spine (see lines 22-24 of column 4, “spine surgery including fusion and correction of deformity”), comprising: a proximal end (e.g. end near 9) and a distal end (e.g. end near 
Regarding claim 5, wherein the head section comprises a flange (see Fig. 1A, note where 7 protrudes from 5 is considered the flange).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteside, as applied to claim 1 above, and in view of Alamin et al. (U.S. Pub. No. 2006/0004367 A1, hereinafter “Alamin”). 
Whiteside discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 6, wherein the head section comprises a radiopaque marker.
Alamin discloses, a bone tie (see Fig. 2) for treating the spine (see Fig. 2), wherein the bone tie includes a radiopaque marker (see para. [0023]) in order to facilitate visualization of the device (see para. [0023]). 
It would have been obvious to modify the head section in Whiteside to include a radiopaque marker in view of Alamin in order to facilitate visualization of the head section. 

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteside (U.S. Patent 6,475,220B1, hereinafter “Whiteside”) and in view of Rooney et al. (U.S. Patent 9,439,686 B2, hereinafter “Rooney”). 
Whiteside discloses, regarding claim 7, a bone tie inserter for placing a bone tie for treating the spine (see Fig. 2A and Fig. 4), comprising:  a bone tie retriever (21, see Fig. 2A) comprising: a shaft (25); and a retriever portion (27) configured to receive the rounded head (7) of a bone tie (1, see Figs. 3A-3B), wherein the rounded head of the bone tie is configured to pivot and/or rotate within the retriever portion (see Figs. 3A-3B).
Regarding claim 8, further comprising the bone tie (1, see Fig. 1A).
Regarding claim 10, wherein the retriever portion comprises a ledge (33c and 33d, see Fig. 2B).
Regarding claim 11, wherein the retriever portion comprises a channel (33, see Fig. 2B). 
Whiteside fails to disclose, regarding claim 7, a bone tie advancer comprising: a shaft; and an advancer portion comprising a curved surface configured to guide a rounded head of a bone tie; regarding claim 9, wherein the advancer portion comprises a curve; and regarding claim 12, wherein the advancer portion comprises a channel configured to receive a neck section extending proximally from the rounded head.
Rooney discloses a bone tie inserter (F1, F2, see Fig. 9), wherein the bone tie inserter comprises a bone tie advancer (F2) in addition to a bone tie receiver (F1), wherein the bone tie advancer comprises a shaft (see annotated Fig. 9 below) and a curved surface (see annotated Fig. 9 below) and a channel (see annotated Fig. 9 below) configured to receive / guide the bone tie (see Fig. 9) in order to enable the surgeon to easily grasp and guide the bone tie to the lamina without harmful engagement with sensitive anatomy (see lines 62-67 of column 8, and lines 1-19 of column 9). 

    PNG
    media_image2.png
    631
    702
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone tie inserter in Whiteside to include a bone tie advancer comprising a shaft, a curve and a channel in view of Rooney in order to in order to enable the surgeon to easily grasp and guide the bone tie to the lamina without harmful engagement with sensitive anatomy.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteside (U.S. Patent 6,475,220B1, hereinafter “Whiteside”) and in view of Rooney et al. (U.S. Patent 9,439,686 B2, hereinafter “Rooney”) and in view of Martz et al. (U.S. Pub. No. 2007/0073293 A1, hereinafter “Martz”).
Whiteside discloses, regarding claim 13, a method of treating bone portions (see lines 22-24 of column 4, “spine surgery including fusion and correction of deformity”), the method comprising: advancing the rounded head (7, see Fig. 1A) of the bone tie (1) into a retriever portion (27) of a bone tie retriever (21), the retriever portion comprising a channel (33) to receive the rounded head (see Figs. 3A-3B); and withdrawing the bone tie retriever from the second bone portion (see lines 52-57 of column 6 “moved clear of tissue”), wherein the bone tie is configured to pivot and/or rotate as the bone tie retriever is withdrawn (see Figs. 3A-3B, see lines 35-47 of column 6 “spherical” and “assumes a position”, note that the bone tie assumes a position by pivoting within the spherical cavity 31).
Regarding claim 17, wherein the bone tie retriever comprises an opening (e.g. opening between 33C and 33d), wherein the neck section (e.g. portion of 5 near 7) pivots, or pivots and rotates, from extending from the channel to extending through the opening (see Figs. 3A-3B, see lines 9-20 of column 6, “rotates cable downwardly”).
Regarding claim 18, wherein the bone tie retriever comprises one or more retention features (33c and 33d) configured to retain the bone tie (see lines 3-6 of column 6 “aid in preventing the bead from becoming disengaged”).
Regarding claim 19, wherein the bone tie retriever comprises a ledge (33C and 33d).
Regarding claim 20, wherein the ledge facilitates pivoting and/or rotating of the rounded head of the bone tie (see Figs. 3A-3B, see lines 35-47 of column 6 “spherical” and “assumes a position”, note that the bone tie is held within the spherical cavity by the ledge 33c and 33d and assumes a position by pivoting within the spherical cavity 31 along the ledge 33c and 33d).
Whiteside fails to disclose, regarding claim 13, wherein the method comprising: forming a lumen in a first bone portion; forming a lumen in a second bone portion; advancing a rounded head of a bone tie with a bone tie advancer through the lumen of the first bone portion and into the lumen of the second bone portion, wherein the bone tie advancer is removably coupled to the rounded head or a neck section extending from the rounded head; regarding claim 14, wherein the bone tie advancer comprises a channel to receive the neck section of the bone tie; regarding claim 15, wherein the bone tie advancer comprises a curve; and regarding claim 16, wherein the bone tie advancer comprises a rounded section to abut the rounded head of the bone tie. 
Rooney discloses a method of treating the spine (see Fig. 9), wherein a bone tie advancer (F2) is removably coupled to the head of the bone tie (see Fig. 9) and used to advance the head of the bone tie (22, see Fig. 9), wherein the bone tie advancer comprises rounded section / curve (see annotated Fig. 9 above) and a channel (see annotated Fig. 9 above) configured to receive / guide the bone tie (see Fig. 9) in order to enable the surgeon to easily grasp and guide the bone tie without harmful engagement with sensitive anatomy (see lines 62-67 of column 8, and lines 1-19 of column 9). 

    PNG
    media_image2.png
    631
    702
    media_image2.png
    Greyscale

Martz discloses a method of treating bone portions (see Fig. 33) wherein a bone tie is positioned around bone (see Fig. 33, see also para. [0089] “lamina”), similar to Whiteside, and further discloses forming a lumen (122) through a first bone portion (120, see Fig. 34) and a second bone portion (120, see Fig. 34) and placing the bone tie (18) through the lumen (see Fig. 35) in order to apply the desired corrective load upon the vertebral bodies to minimize abnormal spinal curvatures (see paras. [0038]) and [0095]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Whiteside to include advancing the bone tie with a bone tie advancer comprising a shaft, a rounded section / curve and a channel in view of Rooney in order to in order to enable the surgeon to easily grasp and guide the bone tie without harmful engagement with sensitive anatomy. 
And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Whiteside to include forming a lumen through a first bone portion and a second bone portion and advancing the bone tie through the lumen in view of Martz in order to in order to apply the desired corrective load upon the vertebral bodies to minimize abnormal spinal curvatures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Preissman (U.S. Patent 5,540,698), Nastari et al. (U.S. Patent 4,643,178), Stahurski (U.S. Patent 5,304,178), Mehdian (U.S. Patent 5,092,868), Bevan et al. (U.S. Patent 5,725,582), Wu (U.S. Patent 4,570,618), Barker, Jr. et al. (U.S. Patent 5,540,703), Lawson (U.S. Patent 6,423,071 B1), disclose surgical wires / cables and methods of using them on bone / vertebrae. 
Voisard et al. (U.S. Pub. No. 2015/0342657 A1), Hulliger (U.S. Pub. No. 2015/0313656 A1), Esser et al. (U.S. Pub. No. 2018/0132915 A1), and Robinson (U.S. Patent 4,955,913) disclose bone ties with ratchet locking mechanisms. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773